COUGHLIN, Judge
(concurring):
I concur with my brothers that the failure to apprise the accused of the procedural option to request retention of detailed defense counsel, in the event of representation by individual military counsel, was harmless error in this case. Rule 901(d)4(B) serves the sole purpose of explaining a procedural right to the accused as distinguished from the substantive counsel rights set forth in Rule 901(d)4(A). This is particularly so since the accused is not entitled to be represented by more than one military counsel and, as the military judge advised, if afforded individual counsel, detailed counsel will ordinarily be excused. R.C.M. 506(a) and (b)3; Art. 38(b)(5), Uniform Code of Military Justice, 10 U.S.C. § 838(b)(5). Thus, the military judge’s advice in this case fully conformed with the accused’s substantive rights to counsel as set forth in the cited provisions of the 1984 Manual for Courts-Martial and the Uniform Code of Military Justice. The mere option of an accused to request retention of detailed counsel can hardly be considered a substantive or even meaningful right particularly since a detailing authority’s denial thereof is only subject to review for an abuse of discretion. R.C.M. 506(b)(3). It is further noted that prior to 1 August 1984, advice identical to that provided by the military judge in this case passed muster before both this panel and other panels of the Court.
Notwithstanding the foregoing, I fully concur with my brothers that with the advent of the 1984 Manual on 1 August of this year, military judges at the trial level are now required to fully comply with all provisions of Rule 901 in advising accused as to counsel, be they substantive or procedural in nature, and failure to do so will *726prompt this Court to test the prejudicial effect, if any, resulting therefrom.